Citation Nr: 0426773	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than October 20, 
1998, for the award of service connection for hepatitis C, on 
an accrued basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1969.  The veteran died on May [redacted], 2000.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an January 2001 rating decision in 
which the RO awarded service connection for hepatitis C on an 
accrued basis, effective October 28, 1999.  In March 2001, 
the appellant filed a notice of disagreement (NOD) 
challenging the assigned effective date.  A statement of the 
case (SOC) was issued in August 2002, awarding the appellant 
an effective date of October 20, 1998, the date the veteran's 
claim was received.  The appellant submitted a timely VA Form 
9 perfecting her appeal that same month, asserting that the 
appropriate effective date was at the time of the veteran's 
discharge in 1969.  


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for hepatitis on October 20, 1998.

2.  Prior to October 20, 1998, there exists no communication 
from or action by the veteran that indicates an intent to 
apply for service connection for hepatitis C. 

3.  There is no competent evidence medically relating the 
veteran's hepatitis C to his period of active service prior 
to December 2000.




CONCLUSION OF LAW

The claim for an effective date earlier than October 20, 
1998, for the award of service connection for hepatitis C, 
lacks legal merit.  38 U.S.C.A. §§ 5107, 5110, 5121 (West 
2002); 38 C.F.R. §§ 3.400, 3.500(g), 3.1000(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
 
At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).
 
In this case, the appellant has been notified of the reasons 
for the denial of the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the appellant's claim 
lacks legal merit.  As it is the law, and not the facts, that 
are dispositive of the appeal, the duties to notify and 
assist imposed by the VCAA are not applicable in this case.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

The veteran's initial claim for service connection for 
hepatitis C was received by the RO on October 20, 1998.  

Evidence associated with the claims file includes the 
veteran's discharge documents, medical treatment records 
which include a diagnosis of hepatitis C, his statement 
submitted in support of the present claim, the reports of 
several VA examinations on unrelated claims, and a December 
2000 VA medical opinion asserting that it was at least as 
likely as not that the veteran's hepatitis C was related to 
his blood transfusion during service.  

In the January 2003 rating action on appeal, the RO granted 
service connection for hepatitis C on an accrued basis, 
effective from October 28, 1999, the date a claim was 
received by the veteran's representative.  As noted above, in 
August 2002, the RO issued a decision awarding the appellant 
an effective date of October 20, 1998, the date a claim was 
received from the veteran.  

Generally, the effective date for the grant of service 
connection "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
effective date for an award of disability compensation will 
be the date following the date of separation from active 
service if the claim is received within one year after 
separation from service; otherwise, it is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a);  
38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

The appellant asserts that she is entitled to accrued 
benefits for the veteran's award of service connection for 
hepatitis C from his date of discharge in April 1969, or in 
1991, when he was first hospitalized with complications from 
his hepatitis C.  She acknowledges that the veteran did not 
file a claim prior to the current one, but asserts that he 
would have had he known he was entitled to benefits.  

Initially, the Board notes that the earliest the appellant is 
entitled to payment of benefits on accrued basis in this case 
is April 30, 1998.  The regulations governing the award of 
accrued benefits provide that, accrued benefits due and 
unpaid for a period not to exceed 2 years prior to the last 
date of entitlement will be paid, upon the death of the 
veteran, to his spouse, with the effective for the two-year 
period beginning on the last day of the month before death.  
38 C.F.R. §§ 3.500(g), 3.1000(a) (2003).  The veteran died in 
May 2000, therefore, the two-year eligibility period for 
benefits for the appellant begins on April 30, 2000.  Thus, 
the maximum period of eligibility for the appellant begins on 
April 30, 1998, two years before this date.  Accordingly, 
neither of the effective dates sought by the appellant are 
legally possible.

However, the Board must still consider whether the appellant 
is entitled to an effective date between April 30, 1998, and 
October 20, 1998.  To do this, the Board must determine the 
proper effective date of the veteran's claim for service 
connection for hepatitis C, based on the governing legal 
authority.  Because the veteran did not file a claim for 
service connection for hepatitis C within one year of his 
discharge, the effective date for the current claim is either 
the date the claim was received or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2003).

The basic facts of this case are not in dispute.  With regard 
to the question of when a claim was received, a review of the 
claims file reveals no evidence of a claim for service 
connection for hepatitis C prior to October 20, 1998.  In 
fact, the appellant, herself, admits that the veteran did not 
file a disability claim for hepatitis C prior to the one of 
record.  The Board also notes that the appellant has not 
alleged, and the record does not reveal, that there was any 
correspondence from the veteran indicating an intent to file 
a claim for service connection for hepatitis C until the 
October 20, 1998 application.  

As regards the question of the date entitlement arose, the 
Board notes that, in general, service connection may be 
established for a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).  Service connection requires 
a finding of the existence of a current disability and a 
connection between the veteran's service and the disability.  
Watson v. Brown, 4 Vet. App. 309  (1993).  

In the present case, as noted above, a medical nexus between 
the veteran's hepatitis C and his period of service was not 
established until December 2000, when a VA examiner rendered 
an opinion finding that the veteran's hepatitis C was at 
least as likely as not contracted during a blood transfusion 
in service in 1968.  Further, the appellant has specifically 
asserted that there was, or pointed to any, medical evidence 
of a nexus prior to this date.  Accordingly, entitlement to 
service connection did not arise until December 2000, after 
the October 1998 date currently assigned.  Thus, the date 
entitlement arose does not provide for an earlier effective 
date for the appellant.  

As noted above, the pertinent legal authority governing the 
effective date for a grant of service connection is clear and 
specific, and the Board is bound by such legal authority.  As 
the effective date is contingent upon the date of application 
or date entitlement arose, whichever is later, the Board 
finds that the date of October 20, 1998, is the earliest 
possible date for the grant of service connection for 
hepatitis C, on an accrued basis, in this case, and there is 
no legal basis for an effective date prior to that date.  
Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than October 20, 1998, for the 
award of service connection for hepatitis C, on an accrued 
basis, is denied.



____________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



